Citation Nr: 9903593	
Decision Date: 02/09/99    Archive Date: 02/17/99

DOCKET NO.  97-05 336	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for Crohn's disease.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. L. Smith, Associate Counsel


INTRODUCTION

The veteran had active service from July 1943 to 
December 1945, October 1948 to June 1950, and from 
October 1952 to January 1954.  

This appeal is before the Board of Veterans' Appeals (Board) 
from an April 1995 determination of the Los Angeles, 
California, Department of Veterans Affairs (VA) Regional 
Office (RO).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The probative evidence of record shows that Crohn's 
disease was first manifest by symptomatology present during 
active service.


CONCLUSION OF LAW

Crohn's disease was incurred coincident with active service.  
38 U.S.C.A. §§ 1110, 5107(b) (West 1991); 38 C.F.R. §§ 3.102, 
3.303 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The service medical records do not contain a diagnosis or 
complaints attributable to Crohn's disease.  The January 1954 
report of medical examination at separation shows a normal 
clinical evaluation for the abdomen and viscera.  

The record contains a September 1961 pathology report from 
the University of Michigan that shows a diagnosis of ileitis 
was made as supported by x-ray films.  The report indicates 
little change by x-ray since 1954 and shows symptomatology 
consisting of malaise, abdominal distress accompanied by 
fever, leukocytosis, and lower abdominal mass since admission 
in September 1961.  

In a separate September 1961 report of inpatient treatment, 
the physician noted that the veteran had a diagnosis of 
regional enteritis made seven years prior and since that time 
had only brief episodes of diarrhea, intermittently.  

An April 1965 report of the University Health Service 
physician shows that the veteran was last examined at that 
service following a herniorrhaphy and subsequent development 
of an abscess at the site of the inguinal hernia, which 
appeared to be related to the known regional enteritis.  X-
ray studies revealed regional ileitis involving the terminal 
ileum and regional enteritis without abnormality of the 
esophagus, stomach, duodenum, or proximal small bowel.  

An August 1989 letter from a gastroenterologist shows a 
history of Crohn's disease for thirty-five years since 1954.  

A September 1989 pathology report shows that the biopsy 
sample from the colon revealed histologic findings consistent 
with Crohn's disease.  

A consultation performed by a private physician in June 1991 
shows that Crohn's disease was initially diagnosed in 1954 at 
which time symptoms consisted of daily diarrhea.  The 
physician noted the ileal transverse colostomy performed in 
1961 and the resection of the terminal ileum in 1973.  The 
assessment was long history of Crohn's disease with two 
operations for activity and obstruction.  

A January 1993 report of the veteran's private physician 
shows that he first saw the veteran in 1984 and that the 
illness began in 1954.  The physician noted that 
symptomatology includes diarrhea, rectal bleeding, weakness 
and fatigue, and loss of strength.  The diagnoses included 
Crohn's disease of the bowel.  

The veteran reported at an October 1998 personal hearing 
before a hearing officer that the civilian medical records 
showing treatment during service have been destroyed or were 
unavailable.  


The veteran reported that his symptoms began either at 
Thanksgiving or during the holidays in 1953.  He also noted 
that the disease was called terminal ileitis in 1954, rather 
than Crohn's disease.  He reported that he sought treatment 
at that time from two private physicians, one of whom was a 
gastroenterologist who following x-rays, diagnosed terminal 
ileitis.  

Criteria

The initial question is whether the veteran has submitted a 
well-grounded claim.  A well grounded claim is a plausible 
claim, one which is meritorious on its own or capable of 
substantiation.  Such a claim need not be conclusive but only 
possible to satisfy the initial burden of 38 U.S.C.A. 
§ 5107(a) (West 1991).  Murphy v. Derwinski, 1 Vet. App.78, 
81 (1990).  

The Court has articulated the requirements for a well 
grounded claim for service connection as follows: (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of inservice incurrence or 
aggravation of a disease or injury; and, (3) medical evidence 
of a nexus between the claimed inservice injury or disease 
and a current disability.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. 
Cir. 1996) (table).  

In determining whether a claim is well grounded, the 
claimant's evidentiary assertions are presumed true unless 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1995).

Where the determinative issue involves medical etiology, 
competent medical evidence that the claim is "plausible" is 
required in order for the claim to be well grounded.  See 
Caluza, 7 Vet. App. at 504; Lathan v. Brown, 7 Vet. App. 359, 
365 (1995); Grottveit v. Brown, 5 Vet. App. 91 (1993). 



Where a claim is well grounded VA shall assist the claimant 
in developing the facts pertinent to the claim.  38 U.S.C.A. 
§ 5107(a); Epps v. Gober, 126 F.3d 1464, 1468-69 (Fed. Cir. 
1997).  The duty to assist under section 5107(a) includes the 
duty to obtain pertinent records.  See Block v. Brown, 7 Vet. 
App. 343 (1994); Smith v. Brown, 7 Vet. App. 255 (1994).

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 
1991); 38 C.F.R. § 3.303 (1998).

Further, for the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b).  Continuity of 
symptomatology is required only where the condition noted 
during service is not, in fact, shown to be chronic or where 
the diagnosis of chronicity is not adequately supported, then 
a showing of continuity after discharge is required to 
support the claim.  Id. 

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge when all of 
the evidence including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Satisfactory lay or other evidence that an injury or disease 
was incurred or aggravated in combat will be accepted as 
sufficient proof of service connection if the evidence is 
consistent with the circumstances, conditions or hardships of 
such service even though there is no official record of such 
incurrence or aggravation.  38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304(d).  





The Board notes that 38 U.S.C.A. § 1154(b) only pertains to 
what may have occurred during combat in service; medical 
evidence of a nexus between the current disability and the 
disease or injury in combat is still required for a well-
grounded claim.  Libertine v. Brown, 9 Vet. App. 521, 524 
(1996).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990) (finding that 
entitlement need not be established by a fair preponderance 
of the evidence).

Analysis

The Board finds that the veteran's claim of service 
connection for Crohn's disease is well grounded.  The Board 
finds that there is a plausible basis in the record of an 
inservice diagnosis of terminal ileitis.  In this regard, the 
Board notes that the veteran has a medical degree, and is 
therefore competent to relate the medical diagnosis rendered 
by his private gastroenterologist in late 1953 or early 1954.  
See Robinette v. Brown, 8 Vet. App. 69, 77 (1995).

There is also a plausible basis in the record to support a 
nexus between the veteran's current diagnosis and treatment 
for Crohn's disease and the inservice diagnosis of terminal 
ileitis on the basis of continuity of his symptomatology.  
See Savage v. Gober, 10 Vet. App. 488, 497 (1997).  Thus, the 
evidence contained in the record establishes a plausible 
basis for service connection for Crohn's disease.  Caluza, 7 
Vet. App. at 506.


Where the claim is well grounded VA has a statutory duty to 
assist the veteran in his claim.  38 U.S.C.A. § 5107(a).  In 
this regard, the Board notes that private medical records of 
the veteran's treatment for terminal ileitis at the time it 
was presumably diagnosed are not available.  The record shows 
that attempts to obtain such records have proved 
unsuccessful.  The Board concludes that no further duty to 
assist is required to reach an equitable determination in the 
current appeal.  Id. 

In the case at hand, the Board finds that the evidence 
contained in the record raises a reasonable doubt regarding 
whether Crohn's disease is of service origin; and 
accordingly, service connection is warranted after resolving 
such doubt in favor of the veteran's claim for service 
connection.  Initially, the Board notes that Crohn's disease 
is a chronic granulomatous inflammatory disease of unknown 
etiology, involving any part of the gastrointestinal tract, 
also called regional enteritis or ileitis.  Meyer v. Brown, 9 
Vet. App. 425, 427 (1996) (citing Dorland's Illustrated 
Medical Dictionary 480 (28th ed. 1994)).

The evidence of record against the claim is the lack of 
documentary evidence of an inservice diagnosis of the disease 
or manifestations of the disease to corroborate the veteran's 
statements.  The veteran has repeatedly asserted that he was 
not treated by military physicians for his disease.  
Nonetheless, the report of medical examination of the veteran 
in January 1954 at the time of separation shows no diagnosis 
of terminal ileitis or Crohn's disease.  A September 1995 
statement of the veteran's private physician, reported by the 
veteran to have treated him for the disease prior to 
separation from service, shows that the physician did not 
recall seeing the veteran in his office.  This probative 
value of this statement is low in light of the fact that it 
was written over 40 years after the veteran sought treatment.  
The statement, nevertheless, does not corroborate the 
veteran's account that his symptomatology of diarrhea was 
diagnosed as terminal ileitis in late 1953 or early 1954.  

The evidence in support of the veteran's claim consists of 
private medical records showing ongoing treatment for the 
disease.  As noted in the factual background portion of this 
decision, these medical records consistently show that the 
onset of the disease was in 1954.  

In this regard, the Board finds the veteran's statements to 
be credible in light of the consistency with which he has 
reported the time of onset of his symptomatology throughout 
the years of treatment for Crohn's disease.  Moreover, the 
evidence contained in the record does not contradict the 
veteran's account that his symptomatology began in late 1953 
or early 1954.  

Based upon a full review of the record, the Board finds that 
the evidence in support of the claim is evenly balanced with 
the evidence against the claim as to require application of 
the benefit of the doubt in favor of the veteran.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 56 (1990).  Accordingly, the Board 
concludes that the veteran's current diagnosis of Crohn's 
disease is related to symptomatology first manifest during 
active service.  


ORDER

Service connection for Crohn's disease is granted.



		
	RONALD R. BOSCH 
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

